Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications - ADS
The Application Data Sheet (ADS) submitted with this application is accepted.

Consent and Statement Under 37 CFR 3.73(c) 
The Consent of Assignee, and the Ownership Statement under 37 CFR 3.73(c), both filed September 13, 2021, are accepted.

Reissue Declaration
The reissue declaration is objected to for lack of a proper error statement.
The declaration filed September 13, 2021 states that “claim 1 claimed less than the Applicant claimed less than they had a right to claim in the patent.  The application seeks to broaden claim 1.”  
The error statement fails to identify a word or phrase in patent claim 1 which renders the patent to be wholly or partly inoperative or invalid.  In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.
See MPEP 1414(II).

Claim Rejections - 35 USC § 251
Claims 1 and 3-18 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion immediately above in this Office action.  

Reissue – Claim Amendments
The amendments to the claims do not comply with 37 CFR 1.173(g), which states:  All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.
The amendments made to the preambles of each of the claims were previously made in the Examiner’s Amendment set forth in the Notice of Allowance mailed October 17, 2019.  Therefore, the patent claims being “amended” in this reissue application do not reflect the claims of the subject 10,563,819 patent.
The amendments also do not comply with 37 CFR 1.173(d)(1) because strikethrough is not permitted.
The amendments further do not comply with 37 CFR 1.173(d)(2) because new claims 17 and 18 must be underlined and in their entirety, which includes the numbers 17 and 18.  For example, new claim 17 should be shown as follows:
17.  (new)  The sealed and thermally insulating tank according to claim 1, wherein each tab of the pair of first tabs is coplanar with a corresponding tab of the pair of second tabs.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
The drawing figures do not appear to show the end portion of the sealed membrane of the first and second tank walls being turned towards the edge corner as recited in claim 1.  
The Summary of the Invention portion of the Specification describes the sealed membrane as having an end portion, such as in column 5, line 67 to line 2, but this language merely repeats what is set forth in claim 1.
The Detailed Description of the Mode of Embodiment does not provide a description of the end portion of the sealed membrane, or of the end portion being “turned towards” the edge corner as recited in claim 1.
Figure 1 shows the metal sheets 8 which make up the sealed membrane, but it is not clear if this figure shows the end portions of the membrane and/or if this figure shows the end portions being “turned towards” the edge corner.

The drawings also do not appear to show the first and second anchor rods 12 being coupled to respective first and second tabs 33 as recited in claim 1.
The anchor rods 12 are best shown in figure 1, and while figure 1 shows the angle brackets 9 it does not appear to show the tabs 33, and therefore does not appear to show the rods 12 coupled to respective tabs 33.  Figures 2 and 6 also show the anchor rods 12 but it is not clear if these figures show the tabs 33 figures 5 and 8 show angle brackets 9 and 42, respectively, and each figure shows the pairs of tabs 33.  However, from figures 5 and 8 it is not clear how the rods 12 would be coupled to the tabs 33.
This objection can be overcome by canceling these features from the claims, or amending the claims, or pointing out where in the drawing figures the claimed subject matter can be seen.
Regardless of the option chosen, No new matter should be entered.
Note that amendments in reissue applications are different from standard utility application practice and are governed by 37 CFR 1.173.  
37 CFR 1.173(b)(3) reads:
Drawings.  One or more patent drawings shall be amended in the following manner:  Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document.  Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended.  Amended figures must be identified as "Amended," and any added figure must be identified as "New."  In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled."  All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings.  
(i) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be included.  The marked-up copy must be clearly labeled as "Annotated Marked-up Drawings" and must be presented in the amendment or remarks section that explains the change to the drawings. 
(ii) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner.

The objection to the drawings will not be held in abeyance. 
See also MPEP 1453.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 3-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The tank assembly is described as having an angle bracket comprising a first flange having a pair of first tabs, and a second flange having a second pair of tabs, and having a first pair of anchor rods and a second pair of anchor rods.  However, the specification does not describe how the second end of an anchor rod is coupled to a respective tab as recited in claim 1.  For this reason, the specification does not comply with the written description requirement.
See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Appropriate correction is required.
No New Matter should be entered.
Note that amendments in reissue applications are governed by 37 CFR 1.173.  See MPEP 1411 and 1453 for information concerning the manner of amending the specification in reissue.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 3-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In lines 10-13 of claim 1, the limitation of an end portion of the sealed membrane of the first tank wall and the second tank wall being “turned towards the edge corner” is indefinite.  The specification describes the metal plates 8 as making up the sealed membrane, but does not explain what is meant by “turned towards.”  Further, the drawings do not appear to show the end portions of the membrane and therefore do not appear to show and portions which are “turned towards” the edge corner.  As such, the metes and bounds of the limitation of an end portion of the sealed membrane being “turned towards the edge corner” cannot be determined.

Allowable Subject Matter
Claims 1 and 3-18 would appear to define over the prior art of record, contingent upon being rewritten or amended to overcome the rejections under 35 U.S.C. 112(a) and (b) set forth above in this Office action.  Allowability of the claims will be reconsidered upon review of Applicant’s response to this Office action. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 13, 2021, have been considered and placed of record.  

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references show corner constructions in thermally sealed tanks.  

Concurrent/Post Grant Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Applicant’s U.S. Patent No. 10,563,819 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation.  
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to RUSSELL D STORMER whose telephone number is (571)272-6687.  The Examiner can normally be reached on M-F 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Gay Ann Spahn can be reached at 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUSSELL D STORMER/           Primary Examiner, Art Unit 3993                                                                                                                                                                                                          
Russell D. Stormer
Patent Reexamination Specialist			                                                                                              
Central Reexamination Unit 
Art Unit 3993                                                                                                                                                                                             
Conferees:	/TRT/
Terrence R. Till
Primary Examiner, Art Unit 3993                            	                                                                                                                                       	/GAS/
Gay Ann Spahn
Supervisory Primary Examiner, Art Unit 3993